Citation Nr: 0107690	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected disabilities are a 
below the knee amputation of the right leg, rated as 60 
percent disabling; post-traumatic stress disorder, rated as 
30 percent disabling; a weak left foot, rated as 20 percent 
disabling; a postoperative right inguinal hernia, rated as 
noncompensably disabling; and a tonsillectomy, rated as 
noncompensably disabling.  The appellant has also been 
granted benefits for a history of a gastric ulcer, rated as 
noncompensably disabling, pursuant to 38 U.S.C.A. § 1151.  
Further, the appellant has been assigned a bilateral factor 
of 6.8 percent based on the disabilities of his right leg and 
left foot.  

3.  The appellant's combined rating for service-connected 
disabilities is 80 percent.

4.  The appellant is a high school graduate with two years of 
college education in bookkeeping and accounting.

5.  The appellant was employed from 1958 to 1987, primarily 
as an administrative assistant.

6.  Because of his service-connected disabilities, the 
appellant is unable to secure or follow a substantially 
gainful occupation.



CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation on the basis of individual unemployability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the criteria applicable to 
determining unemployability, and the RO arranged for VA 
examinations of the appellant.  No further assistance is 
necessary to substantiate the appellant's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (holding that, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2000).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  

The appellant's service-connected disabilities are a below 
the knee amputation of the right leg, rated as 60 percent 
disabling under Diagnostic Code 5164; post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling under 
Diagnostic Code 9411; a weak left foot, rated as 20 percent 
disabling under Diagnostic Code 5277; a postoperative right 
inguinal hernia, rated as noncompensably disabling under 
Diagnostic Code 7338; and a tonsillectomy, rated as 
noncompensably disabling under Diagnostic Code 6599-6516.  
The appellant has also been granted benefits for a history of 
a gastric ulcer, rated as noncompensably disabling under 
Diagnostic Code 7304, for disability resulting from treatment 
rendered by the VA during a hospitalization in 1994, pursuant 
to 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.800 (2000).  
Further, the appellant has been assigned a bilateral factor 
of 6.8 percent based on the disabilities of his right leg and 
left foot.  See 38 C.F.R. §§ 4.25, 4.26 (2000).  Based on the 
assigned disability ratings, the combined rating for these 
disabilities is 80 percent.  Id.  Therefore, the appellant 
meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Total 
disability exists when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a) (2000).

Total disability compensation ratings may be assigned under 
the provisions of section 3.340 of VA regulations.  However, 
if the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2000).

In this case, the appellant noted on VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, that he had completed two years of college 
education in bookkeeping and accounting.  He reported that he 
had been an administrative assistant for Health-Tex, where he 
had been employed from 1958 until 1987.

At a September 1999 VA general medical examination, the 
examiner noted that the appellant's right leg had been 
amputated below his knee during service.  The appellant 
reported that after service he had worked in a garment factory 
for 30 years, mainly in an office job.  The appellant 
complained that he was getting weak and that it was hard for 
him to get around.  He stated that it was hard for him to wear 
his prosthetic limb.  He explained that he ambulated mainly 
with crutches.  He also complained of pain and weakness in his 
left leg, which frequently became swollen.  The examiner noted 
that the stump of the appellant's right leg looked irritated 
and inflamed.  The left leg showed 2+ pitting edema of the 
ankle and leg.  Reflexes were depressed over the left leg.  
The appellant's gait was unsteady because he had to manage 
with his left leg.

At a September 1999 VA PTSD examination, appellant reported 
frequent intrusive thoughts and recollections about his combat 
experiences in service.  He reported having nightmares every 
night.  He also reported flashbacks.  He stated that he had a 
tendency to isolate himself from others.  He reported feelings 
of depression and rage and a loss of interest in all 
pleasurable activity.  He also reported hypervigilant 
behavior, an inability to concentrate, and an inability to 
become emotionally close to other people.  His judgment, 
abstract thinking, and short-term memory were severely 
impaired.  His sleep impairment appeared to be chronic.  His 
speech was slow, his mood was depressed, and his affect was 
flat.  The examiner noted that the appellant's PTSD symptoms 
appeared to be frequent and severe in nature with no real 
periods of remission during the previous year.  The examiner 
diagnosed chronic, severe PTSD, which caused severe social and 
occupational impairment.  The examiner noted that the 
appellant had difficulty in establishing and maintaining 
effective social and occupational relationships due to his 
service-connected PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.  A GAF score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 44-47 
(1994).

At a November 1999 VA PTSD examination, the appellant reported 
that he cried frequently, had flashbacks nightly, and usually 
kept to himself.  He reported frequent thoughts of suicide but 
was prevented from committing suicide by his religious 
beliefs.  He reported that he had not been employed since 1987 
and that he was unable to do anything at home to assist in the 
upkeep of the house.  The examiner noted that the appellant's 
thought processes were impaired.  The appellant was easily 
distracted, and his thinking was tangential and 
circumstantial.  The rate and flow of his speech was hesitant.  
He engaged regularly in inappropriate behavior, telephoning 
community members in the early hours of the morning to review 
childhood experiences.  Afterwards, he was too embarrassed to 
maintain contact with the people whom he had called.  He 
napped during the day because he slept poorly at night.  The 
examiner diagnosed chronic, severe PTSD.  The examiner 
assigned a GAF score of 50.

Considering the degree of impairment in social and 
occupational functioning caused by the service-connected 
PTSD, along with the physical impairments of an amputation of 
one leg and weakness in the other leg, the Board concludes 
that the preponderance of the evidence in this case shows 
that the appellant is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2000).  
Although the appellant's educational achievement is 
relatively high and his work record is good, the Board has 
considered the limitations resulting from his service-
connected disabilities in the context of his long 
occupational history as an administrative assistant.  The 
Board concludes that the difficulty that the appellant now 
experiences with concentrating and sleep impairment and his 
difficulty in establishing and maintaining effective social 
and occupational relationships caused by his service-
connected PTSD would prevent him from performing the mental 
tasks required for a position for which his bookkeeping 
background would permit him to qualify.  Further, the 
physical limitations resulting from ambulating on crutches as 
well as the weakness in the appellant's remaining leg, would 
prevent the appellant from performing a job that relied on 
his physical ability instead of his mental ability.  
Accordingly, the Board concludes that the evidence in this 
case supports entitlement to a total rating based on 
individual unemployability.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.16(a) (2000).


ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

